Morgan, J.
Plaintiff seeks to recover from the defendant an amount due by him for unpaid stock.
The defense is that the penalty for not paying the amount due is the forfeiture of the stock.
The agreement to pay was an obligation on the part of the defendant, and we think the plaintiff has th6 right to enforce it.
It is therefore ordered, adjudged, and decreed that the verdict of the jury be set aside, and that there be judgment in favor of the plaintiff for seven hundred and fifty dollars with legal interest thereon.